Citation Nr: 0802570	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative spondylosis and disc disease, L3-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted the veteran's claim of 
entitlement to an increased rating for degenerative 
spondylosis and disc disease, L3-5, from 10 percent to 20 
percent disabling.  The veteran perfected a timely appeal of 
this determination to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In a March 2006 written statement, the veteran indicated that 
he was impotent due to his back injury.  The RO has not yet 
addressed the issue of entitlement to service connection for 
impotency.  Therefore, the matter is referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1. The veteran's back disability approximates moderate 
limitation of motion, lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, and muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.

2. Even considering functional loss due to pain, weakness, 
excess fatigability, incoordination, or other factors not 
contemplated in the relevant rating criteria, forward flexion 
of the veteran's thoracolumbar spine has not been shown to 
approximate 30 degrees or less, and the veteran's back 
disability has not been shown to approximate favorable 
ankylosis of the entire thoracolumbar spine, severe 
limitation of motion, or severe lumbosacral strain.

3. There has been no period of acute signs and symptoms due 
to intervertebral disc syndrome that have required bed rest 
and treatment prescribed by a physician.

4. The veteran's degenerative spondylosis and disc disease do 
not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 20 
percent for degenerative spondylosis and disc disease, L3-5, 
have not been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243, 
5295, 5292, 5293, Plate V (2002, 2003, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2003, June 2003 and August 2003 letters to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide VA with any information or evidence that pertained to 
the claim so that VA could try to obtain it.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
private medical treatment records, several VA compensation 
and pension examinations, the veteran's testimony at his 
December 2007 Board hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.


II. Increased Schedular Rating

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for degenerative spondylosis and disc 
disease, L3-5.  The Board notes that the veteran receives 
separate disability ratings for peripheral neuropathy of the 
left and right lower extremities, and that such ratings are 
not on appeal and will not been considered by the Board in 
this case.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to September 26, 2003, the veteran could have been 
rated under Diagnostic Code (DC) 5295 for lumbosacral strain, 
DC 5292 for limitation of motion of the lumbar spine.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

The Board also notes the version of DC 5293, in effect from 
September 23, 2002, to September 25, 2003, under which IDS 
can be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations associated 
with IDS, along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, DC 5293 (2003).

Beginning September 26, 2003, degenerative arthritis of the 
spine is rated under DC 5242, and thus is rated according to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5242.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, the veteran was afforded a VA 
examination in March 2003.  On examination, the following was 
noted: the veteran's gait was slightly wide-based and he 
ambulated slowly and did not use any assistive devices; there 
was no fixed deformity of the thoracolumbar spine, no 
abnormal curvature, and no paravertebral muscle spasm noted 
at the present time; and there was tenderness over the 
lumbosacral spine and to the right of the L5-S1 area.  The 
veteran's range of motion was as follows: forward flexion 
beyond 75 degrees was associated with mild to moderate pain 
and further forward flexion was limited because of the pain; 
backward extension was 30 degrees; right and left lateral 
flexion was to 30 degrees, associated with pain in the right 
paravertebral area; right and left lateral rotation was about 
25 degrees on either side; straight leg raising test to 90 
degrees on the right side was associated with exaggerated 
lower back pain; and straight leg raising test on the left 
side was negative.  X-ray of the lumbar spine revealed mild 
negative disk and spondylosis of lumbar spine from the level 
of L3 to L5, and sacroiliac joints were intact.  The veteran 
was diagnosed as having degenerative spondylosis, L3 through 
L5, and degenerative disk disease, L3 to L5, with functional 
loss due to pain moderate.

The veteran was afforded another VA examination in September 
2003.  On examination of the spine, the following was noted: 
normal curvature of the spine; limbs were essentially normal; 
posture was limited when bent over; gait was slow; position 
of the head was normal, unless he had pain and he bent 
forward; and there was no curvature of the spine and symmetry 
in appearance.  Range of motion of the spine was noted to be 
as follows: flexion of 55 degrees; extension of 25 degrees; 
lateral flexion of 20 degrees; and rotation of 30 degrees.  
The following was also noted: that the veteran had pain that 
started at 40 degrees; that he had some fatigue, weakness, 
and lack of endurance; that the pain was the worst thing that 
set off his whole back; that he had pain on flexion and 
extension of the lumbar spine; that he had a mild spasm and 
weakness, but no tenderness; that the pain came from flexion; 
and that he had no ankylosis and the muscles were okay.  The 
veteran was diagnosed has having lumbar spine degenerative 
joint disease with moderate loss of range of motion due to 
pain.

Private medical treatment records dated in July 2004 indicate 
that a magnetic resonance imaging (MRI) revealed the 
following: mild scoliosis of the lumbar spine; schmorl's node 
at the L1-2 level; degenerative disk disease with disc bulges 
at L3-4, L4-5 and L5-S1, with asymmetric disc bulge at L4-5 
to the right with possible impingement on the exiting nerve 
root; and mild hypertrophic changes to facet joints without 
significant spinal stenosis.  The veteran's private physician 
recommended neurosurgical evaluation toward L4-5 
decompression.

The veteran was afforded another VA examination in January 
2007.  On physical examination of the thoracic sacrospinalis, 
there was noted to be no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness.  On range of motion testing, 
the following was noted: decreased range of motion of the 
back; that the veteran reported pain with motion of the 
thoracolumbar spine; that, on lateral rotation to the left, 
active range of motion was 0 degrees to 18 degrees, with pain 
at 8 degrees and ending at 18 degrees; passive range of 
motion 0 degrees to 20 degrees, with pain at 10 degrees and 
ending at 20 degrees; that there was pain on active and 
passive motion, pain after repetitive use, and additional 
loss of motion on repetitive use of 0 to 18 degrees; and that 
lasegue's sign was positive.

The veteran was afforded another VA examination in July 2007.  
On examination, the following was noted: there were no 
localized areas of muscle spasm identified; his spine was 
normal to palpation; gait was normal; forward flexion was 90 
degrees, and he complained of pain throughout flexion in the 
center of his low back; extension was 20 with back pain; left 
lateral rotation was 30 with pulling at the extreme; right 
lateral rotation was 30 degrees with increased pain at the 
center of his low back throughout the last 10 degrees; and no 
additional limitation with repetitive motion was seen.  The 
veteran was diagnosed as having lumbar disc disease.

After reviewing the record, the Board finds that the 
veteran's degenerative spondylosis and disc disease do not 
more closely approximate the criteria for a 30 or 40 percent 
disability rating under either DC 5242, or any other relevant 
diagnostic code, than those for a 20 percent disability 
rating.  

First, a disability rating in excess of 20 percent is not 
warranted under either the old or the new criteria for 
limitation of spine motion.  Full flexion was noted to be 75 
degrees on March 2003 VA examination, 55 degrees on September 
2003 VA examination, and 90 degrees on July 2007 VA 
examination.  The most the veteran's back has ever been noted 
to be limited, including as due to pain, was 40 degrees.  On 
March 2003 and September 2003 VA examinations, the veteran 
was diagnosed as having moderate loss of range of motion due 
to pain, and there is no medical evidence stating or 
indicating that the veteran's limitation of motion or other 
functional disability of the back is severe.  Also, while 
acknowledging that mild spasm was noted on September 2007 VA 
examination, the Board notes that on March 2003 VA 
examination, January 2007 VA examination, and July 2007 VA 
examination, no spasm was noted on examination.

In light of this, the Board finds that the veteran's back 
disability can not be characterized as severe limitation of 
lumbar spine motion, or severe lumbosacral strain.  Also, the 
record does not reflect listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Furthermore, the even 
considering functional loss due to pain, weakness, excess 
fatigability, incoordination, or other factors not 
contemplated in the relevant rating criteria, forward flexion 
of the thoracolumbar spine has not been shown to approximate 
30 degrees or less, and the veteran's back disability has not 
been shown to approximate favorable ankylosis of the entire 
thoracolumbar spine.  Thus, a rating in excess of 20 percent 
not warranted under DC 5295, DC 5292, or DC 5242.

The Board notes that, on July 2007 VA examination, although 
forward flexion was 90 degrees, the veteran complained of 
pain throughout flexion in the center of his low back.  
However, the Board does not consider the functional loss 
indicated in this finding to approximate severe limitation of 
spine motion, severe lumbosacral strain, favorable ankylosis 
of the entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less.

The record reflects a back disability that more closely 
approximates moderate limitation of motion, lumbosacral 
strain with muscle spasm on extreme forward bending, and loss 
of lateral spine motion, unilateral, in a standing position, 
with forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, and muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Therefore, under both the old 
criteria of DC 5295 and DC 5292, and the new criteria of DC 
5242, the veteran's limitation of back motion more closely 
approximates the criteria for a 20 percent rating than those 
for a 40 percent rating.

Second, a rating in excess of 20 percent is not warranted on 
the basis of incapacitating episodes.  The medical record 
reflects no period of acute signs and symptoms due to IDS 
that required bed rest and treatment prescribed by a 
physician.  Therefore, a rating in excess of 20 percent under 
either DC 5293 or DC 5243 is not warranted.

Accordingly, a schedular rating in excess of 20 percent for 
degenerative spondylosis and disc disease is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.


III. Extra-Schedular Consideration

The Board has also considered the question of whether the 
record establishes that the schedular criteria are inadequate 
to evaluate the veteran's degenerative spondylosis and disc 
disease so as to warrant assignment of an increased rating on 
an extra-schedular basis.  Disability evaluations are 
generally determined by comparing present symptomatology with 
the criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  That rating schedule will represent, as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from a 
service-connected disability.  38 C.F.R. § 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran has asserted that his disability interferes with 
his employment.  Specifically, the veteran has asserted that 
he is no longer able to do carpentry work to subsidize his 
income.  Also, the veteran has asserted that he is employed 
with a pharmacy, that part of his job is the deliver y and 
setup of medical equipment, and that his back, along with his 
pains in his arms, shoulders, hands, and lower extremities, 
limits his ability to do his job.

At his December 2007 Board hearing, the veteran indicated 
that he had to stop supplementing his income by doing 
carpentry work because physical labor or lifting was very 
painful, and that he was currently working in a pharmacy, but 
that he could not stay on his feet very long and had to sit 
down when he felt the need, but was no missing work based on 
his back condition.

The Board has considered the veteran's contentions but does 
not find that this case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The veteran has been able 
to maintain steady employment, despite his disability, and 
periods of hospitalization have not been noted.  Also, the 
Board notes that it is the veteran's back disability combined 
with his secondary peripheral neuropathy disabilities, two of 
which are separately compensated by VA, that have interfered 
with his employment.

The Board acknowledges that the veteran's degenerative 
spondylosis and disc disease, by themselves, may interfere 
with the veteran's employment, such as contributing 
substantially to his inability to engage in supplemental 
carpentry work.  However, the Board does not find this to 
represent marked interference with employment so as to 
warrant referral for a rating an extraschedular basis.  In 
short, the Board recognizes interference with employment due 
solely to the veteran's back disability in this case, but 
finds that such interference does not present such 
exceptional or unusual factors that the schedular criteria 
are inadequate to compensate the veteran in this case.

Accordingly, the criteria for submission for assignment of 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative spondylosis and disc disease, L3-5, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


